DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeded 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  “”the patient data sets” in line 3 should read “.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the blood” in line 3 “should be amended to read – --.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “”the necessary program parameters” in line 3 should read “.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “the recording” in line 3 should be amended to read  “a recording”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the withdrawal” in line 5 should be amended to read “a withdrawal”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “the blood sample” in line 5  should be amended to read “a blood sample”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “the withdrawing” in line 3 should be amended to read “a withdrawing”.  Appropriate correction is required.
Claim 8  is objected to because of the following informalities:  “the blood sample” in line 3 should be amended to read “a blood sample”.  Appropriate correction is required.
Claim 9  is objected to because of the following informalities:  “the blood sample” in line 4 should be amended to read “a blood sample”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the treatment chamber” in line 5 should be amended to read “a treatment chamber”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the position and/or dimensions and/or condition of the body part” should be amended to read “a position and/or dimensions and/or condition of a body part”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “the position and/or dimensions and/or condition of the body part” should be amended to read “a position and/or dimensions and/or condition of a body part”.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim limitation “a blood vessel” in line 3 is indefinite because it is unclear if this blood vessel is a different blood vessel or the same blood vessel that is already recited in claim 3. 
Regarding claim 7, the claim limitation “a function of the registered patient identifier” in line 4 is indefinite because it is unclear if this function of the registered patient identified is same as the function that is already recited in claim 1. 
Regarding claim 11, the claim limitation “a function of the registered patient identifier” in line 8 is indefinite because it is unclear if this function of the registered patient identified is same as the function that is already recited in claim 1. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Harris et al. (WO 2012/088471; hereinafter Harris).

	Regarding claim 1, Harris discloses a system and method for autonomous intravenous needle insertion.  Harris shows a system for data-dependent automated cannulation of patient
blood vessels (see abstract; page. 4, lines 20-22) comprising: at least one cannulation  robot (see 215 in fig. 1; 93 in fig. 20) configured  for automated cannulating of patient blood vessels (see page 7, lines 3-12, page 20; lines 22-26), a  control  system (see 90 in fig. 21)  comprising  at least  one  data  processing  device  and  which  is configured to implement  a control procedure which controls the at least one cannulation robot subject to program parameters (see page 20, lines 13-16; page 20, line 26 to page 21, line 3; page 24, lines 19 to page 25, line 3), at least one user interface device (see 216 in fig. 22) enabling user input by means of which a patient is registered in the control system, whereby in consequence  of this control system  registration procedure, an individually  assigned  patient identifier, which is referred to as the registered patient identifier, is used for the registered patient (see page 9, lines 5-8; page 21, lines 4-11), and  wherein  the  control  system  is  configured  to  define  the  program  parameters  as  a function of the registered patient identifier and control the at least one cannulation  robot  as a function of the registered patient identifier (see page 21, lines 7-11; page 55, lines 17-21).
	Regarding claim 2, a patient database and a data storage apparatus, in which the patient database is stored, which contains the patient data sets of a plurality of patients, in each case comprising at least one patient identifier (see page 26, lines 23-25; page 30, lines 4-9).
Regarding claim 3,  wherein the at least one cannulation robot is configured to automatically perform a first venipuncture for insertion of a first cannula into a blood vessel for automatic withdrawing and routing of the blood to a blood guiding system (see fig. 1 and 20).
Regarding claim 4,  wherein the at least one cannulation robot is configured to automatically perform a second venipuncture for insertion of a second cannula into a blood vessel for automatically returning the blood from the blood guiding system for performing hemodialysis (see fig. 1 and 20).

Regarding claim 5,  wherein the control system is configured to implement a selection process for selecting the program parameters to be used for the automated cannulation as a function of the
registered patient identifier (see page 25, lines 11-24).

Regarding claim 7, wherein the control system is configured to implement at least one preparatory procedural step after  the  recording  of  the  registered  patient  identifier  and  prior  to the  start  of  the automated cannulation as a function of the registered patient identifier which prepares the automatic withdrawal of the blood sample from the patient's blood vessel by means of the cannulation (see fig. 24).
Regarding claim 8, wherein the control system is configured to implement at least one accompanying procedural step during the withdrawing of the blood sample obtained by the automated cannulation as a function of the registered patient identifier which is
performed at least in part or entirely parallel to the cannulation (see fig. 24).

Regarding claim 9, wherein the control system is configured to implement at least one 

secondary procedural step after the start of the automated cannulation and/or after the completion of the cannulation of the at least one blood vessel and/or after withdrawal of the blood sample obtained by means of the automated cannulation as a function of the registered patient identifier (see fig. 24).

Regarding claim 10, wherein the system, an identification system which detects the position and/or dimensions and/or condition of the body part to be venipunctured positioned in the treatment chamber, continuously and/or in real time, by means of a sensor
system based on measuring radiation and/or light and/or ultrasound, and stores it in the form of identifying data (see page 25, line 11 to page 26, line 29; fig. 22).
Regarding claim 11, wherein  the  system,  in  particular  the  at  least  one  cannulation  robot  comprises   an identification device for detecting identifying data providing information  on the position (see page 9, lines 5-7; page 25, lines 16-22; page 26, lines 23-25; page 30, lines 4-9 and page 55, lines 17-21), dimensions and/or condition of the body part to be cannulated and/or the blood vessel of the patient and a data storage apparatus for storing the identifying data as a function of the registered patient identifier see page 9, lines 5-7; page 25, lines 16-22; page 26, lines 23-25; page 30, lines 4-9 and page 55, lines 17-21, wherein the system, is configured  to prepare a further automated treatment  by applying  historical data containing the stored identifying data as a function of said registered patient identifier see page 9, lines 5-7; page 25, lines 16-22; page 26, lines 23-25; page 30, lines 4-9 and page 55, lines 17-21.
Regarding claim 14,  wherein the control system is designed to register the registering  patient as a function of successful system authentication, ascertain a patient identifier and/or recognize patients as registered patients by identifying the registered patient identifier (see page 9, lines 5-7).
	Regarding claim 15, Harris discloses a system and method for autonomous intravenous needle insertion.  Harris shows a method for data dependent automate cannulation of patient blood vessels (see fig. 24; abstract), comprising the following steps: recording a registered patient identifier upon a patient registering at a user interface device which is data-linked to a data processing control system (see page 9, lines 5-8; page 20, lines 13-16; page 20, line 26 to page 21, line 11; page 24, lines 19 to page 25, line 3; fig. 4); determining program parameters as a function of the registered patient identifier by the control system see page 21, lines 7-11; page 55, lines 17-21; controlling a cannulation robot set up for the automated cannulation of patient blood vessels (see page 21, lines 7-11; page 55, lines 17-21; fig. 24) and which is data-linked to the control system as a function of the program parameters for the automated cannulation of a patient's blood vessel based on the patient's registered patient identifier (see page 21, lines 7-11; page 55, lines 17-21; fig. 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (WO 2012/088471; hereinafter Harris), in view of Lynn (US 2006/0155206).

	Regarding claim 6, Harris discloses the invention substantially as described in the 102 rejection, furthermore, Harris shows wherein the selection process (see page 25, lines 11-24) is configured to access data storage in which the necessary program parameters are linked based on treatment data (see page 25, lines 11-24) and thereby determinable, wherein the system comprises the data storage (see fig. 20, 21 and 28).
	But, Harris fails to explicitly state a data matrix.
	Lynn discloses a data matrix (see par. [0080].
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using a data matrix in the invention of Harris, as taught by Lynn, to provide another way of storing data. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (WO 2012/088471; hereinafter Harris), in view of Roelle et al. (US 2011/0319910; hereinafter Roelle).

Regarding claim 12, Harris discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the at least one user interface  device is positioned  or positionable  at a different geographic location than the at least one cannulation robot.
Roelle discloses a device for controlling a shapeable instrument.  Roelle teaches wherein the at least one user interface  device is positioned  or positionable  at a different geographic location than the at least one robot (see par. [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effectiving filing of the claimed invention, to have utilized the teaching of wherein the at least one user interface  device is positioned  or positionable  at a different geographic location than the at least one robot in the invention of Harris, as taught by Roelle, to be able to control the robot and instrument remotely without being in the patient room. 
Regarding claim 13, Harris discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state a data storage apparatus which is positioned at a different geographic location than the at least one cannulation robot and the at least one user interface device.
Roelle discloses a device for controlling a shapeable instrument.  Roelle a data storage apparatus which is positioned at a different geographic location (see par. [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effectiving filing of the claimed invention, to have utilized the teaching of a data storage apparatus which is positioned at a different geographic location in the invention of Harris, as taught by Roelle, to be able to control the robot and instrument remotely without being in the patient room. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793